MEMORANDUM **
Raul Chavez appeals pro se from the district court’s order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Chavez contends that he is entitled to a sentence reduction under Amendment 782 to the Sentencing Guidelines. We review de novo whether a district court had authority to modify a sentence under section 3582(c)(2). See United States v. Leniear, 574 F.3d 668, 672 (9th Cir.2009). Contrary *588to Chavez’s contention, Amendment 782 did not lower his offense level calculation under U.S.S.G. § 2Dl.l(c). See U.S.S.G. app. C, amend. 782 (Supp. 2014). Thus, the district court lacked authority to reduce his sentence. See 18 U.S.C. § 3582(c)(2); Lerdear, 574 F.3d at 674.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.